Citation Nr: 0729593	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in June 2007.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  Competent medical evidence links the veteran's chloracne 
to his period of military service.  


CONCLUSION OF LAW

Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 1116 
(West Supp.  2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2002, the veteran submitted a claim of 
entitlement to service connection for chloracne.  He alleged 
that the disorder was the result of his exposure to Agent 
Orange while on board a ship and in the waters of Vietnam.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to Agent 
Orange during active military, naval, or air service, certain 
diseases, including chloracne or other acneform disease 
consistent with chloracne, the veteran shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) may become 
manifest to a degree of 10 percent or more at any time after 
service to qualify for presumptive service connection, except 
that chloracne or other acneform disease consistent with 
chloracne, must become manifest to a degree of at least 10 
percent within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  In other words, the lifetime presumption 
for some diseases due to herbicide exposure is more limited 
in the case of chloracne.  

Even if a veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis without resort to any presumptive period after 
service.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) 
(holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation).

In this case, the record shows that the veteran served for a 
very limited time in the waters off the Republic of Vietnam 
during the Vietnam era.  His inclusive dates of service as 
listed in the official military records are from May 1 
through May 2, 1971, May 20 through May 21, 1971 and June 25, 
1971.  The veteran also has been diagnosed with chloracne, 
the latter of which is included in the list of diseases for 
which the Secretary of Veterans Affairs has determined is 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era.  38 C.F.R. §§ 3.307(d), 
3.309(e).  

However, service connection for chloracne on a presumptive 
basis is not warranted based on exposure to herbicides, 
because chloracne did not become manifest to a degree of 10 
percent or more within a year after the date on which the 
veteran could last have been exposed to herbicides.  In this 
regard, the veteran's service medical records make no 
reference to a skin disorder.  Furthermore, the first 
competent evidence of record documenting the existence of 
skin disorders is dated in the mid-1990's.  This is more than 
20 years after the veteran's last presumed exposure to Agent 
Orange which occurred in June 1971.  There is no competent 
evidence of record documenting that chloracne became manifest 
to a degree of 10 percent or more within one year of the 
veteran's discharge.  

As service connection for chloracne on a presumptive basis as 
a result of Agent Orange exposure is not warranted, service 
connection can only be established with proof of actual 
direct causation (i.e., a medical opinion indicating that the 
veteran's skin disorder involving chloracne is related to his 
period of service, to include Agent Orange exposure therein).  

The Board finds there is competent evidence of record that 
documents the presence of chloracne and etiologically links 
the disorder to the veteran's active duty service.  A VA 
Agent Orange examination was conducted in September 2002.  
The veteran reported that he had had an intermittent rash on 
his arms and legs since his discharge from service.  Physical 
examination revealed mild petechiae type lesions.  The 
assessment from the examination was mild chloracne rash, 
which comes and goes, and is related to Agent Orange.  The 
examiner indicated that he felt the veteran's diagnosis was 
related to prior Agent Orange exposure.  It appears that this 
opinion was based on a review of all the evidence in the 
claims file although this is not certain.  What is certain is 
that there is no competent evidence of record that indicates 
that the currently existing chloracne is not directly linked 
to the veteran's active duty service.  In short, the 
competent evidence supports the veteran's claim that his 
chloracne is related to herbicide exposure in service on a 
direct basis.  

In reaching this decision, however, the Board finds that 
chloracne is the only skin disorder for which service 
connection has been established.  In other words, there is no 
basis to grant service connection for the veteran's other 
skin disorders which are documented in the claims file.  The 
Board notes there are various skin disorders that have been 
diagnosed in the medical records including tinea manus, 
dermatitis, lichen simplex, folliculitis, scabies, and 
eczema.  However, there is no competent evidence of record 
that links any of these other skin disorders to the veteran's 
active duty service on any basis.  Furthermore, the veteran 
does not contend that any of these other skin disorders were 
due to his active duty service.  

In conclusion, the Board finds that service connection for 
chloracne is warranted.  In light of the favorable outcome 
and the veteran's contentions, there is no need to discuss 
whether VA has satisfied its duties pursuant to the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 et seq.  
The RO informed the veteran in  July 2006 letter how VA 
determines disability ratings and effective dates of awards.  
Thus, the Board finds that no further notification or 
assistance would be helpful, and deciding the appeal at this 
time is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Service connection for chloracne is granted.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


